Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 1 of 14 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

Lakesha Goins,
                                             Case No.: ________________________
     Plaintiff,

     v.                                    Ad Damnum: $2,000 + Atty Fees & Costs

Orion Portfolio Services, LLC, and
                                                      JURY TRIAL DEMANDED
TrueAccord Corp.,

     Defendants.

                  COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, Lakesha Goins, (“Ms. Goins”), by and

through her attorneys, Seraph Legal, P.A., and complains of the Defendants,

Orion        Portfolio   Services,   LLC    (“Orion”),    and   TrueAccord      Corp.

(“TrueAccord”) (jointly, the “Defendants”), stating as follows:

                            PRELIMINARY STATEMENT

        1.      This is an action brought by Ms. Goins against the Defendants for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”), and the Florida Consumer Collection Practices Act, Section 559.55,

Florida Statutes, et seq. (“FCCPA”).

                            JURISDICTION AND VENUE

        2.      Subject matter jurisdiction arises under the FDCPA, 15 U.S.C.

§1692k(d), and 28 U.S.C § 1331.

                                       Page 1 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 2 of 14 PageID 2




      3.     This Court has supplemental jurisdiction for Ms. Goins’ state law

claims pursuant to 28 U.S.C. § 1367.

      4.     The Defendants are subject to the provisions of the FDCPA and the

FCCPA, and to the jurisdiction of this Court pursuant to Section 48.193, Florida

Statutes, and Fed. R. Civ. P. 4(k).

      5.     Venue is proper in the Middle District of Florida pursuant to 28

U.S.C. § 1391(b)(2) because the acts complained of were committed and / or

caused by the Defendants therein.


                                       PARTIES

                                      Ms. Goins

      6.     Ms. Goins is a natural person residing in Seffner, Hillsborough

County, Florida, and a Consumer as defined by the FDCPA and the FCCPA, 15

U.S.C. § 1692a(3) and Section 559.55(8), Florida Statutes, respectively. Ms. Goins

was previously known as Lakesha Trody and Lakesha Trody-Goins.


                                        Orion

       7.    Orion is a Georgia limited liability company with a primary

business address of 10375 Old Alabama Road Connector, Suite 302, Alpharetta,

GA 30022.




                                      Page 2 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 3 of 14 PageID 3




      8.    Orion is not registered to conduct business in the State of Florida.

Orion’s Georgia registered agent is Anurag Sett, 10375 Old Alabama Road

Connector, Suite 302, Alpharetta, GA 30022.


                                  TrueAccord

      9.    TrueAccord is a Delaware corporation with a primary business

address of 16011 College Blvd, Suite 130, Lenexa, KS 66219.

      10.   TrueAccord is registered to conduct business in the State of Florida,

where its registered agent is Incorp Services, Inc., 17888 67th Ct. N.,

Loxahatchee, FL 33470.


                  DEFENDANTS ARE DEBT COLLECTORS

      11.   Orion and TrueAccord are Debt Collectors within the meaning of the

FDCPA, 15 U.S.C. § 1692a(6) and the FCCPA, Section 559.55(7), Florida Statutes,

in that they use postal mail or another instrumentality of commerce, interstate

and within the State of Florida, for their businesses, the principal purposes of

which are the collection of debts, and/or they regularly collect or attempt to

collect, directly or indirectly, debts owed or due or asserted to be owed or due

another.

      12.   TrueAccord is registered with the Florida Office of Financial

Regulation as a Consumer Collection Agency (“CCA”), holding license number


                                  Page 3 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 4 of 14 PageID 4




CCA9903295. SEE PLAINTIFF’S EXHIBIT A. As a licensed CCA, TrueAccord

knows or should know the requirements of both the FDCPA and the FCCPA.


                            FACTUAL ALLEGATIONS

         13.   In January 2010, Ms. Goins was alleged to have defaulted on an

account with Aarons Sales and Lease, Store 208 (“Aarons”) on a rental agreement

for consumer goods (“the Debt”).

         14.   The Debt arose from services which were for family, personal, or

household purposes, specifically for home furnishings, and meets the definitions

of Debt under 15 U.S.C. § 1692a(5) and Section 559.55(6), Florida Statutes.

         15.   On information and belief, Ms. Goins incurred the Debt to Aarons

when she made payment on a rental agreement by check for $110.

         16.   A short time after tendering the check to Aarons, Ms. Goins paid the

$110 owed in cash and asked Aarons to not deposit the previously provided

check.

         17.   On or about January 30, 2010, Aarons sold, transferred, or otherwise

assigned the Debt to Orion for collection. Alternately, Aarons sold it to Trident

Asset Management, LLC (“Trident”) or OPS 9, LLC (“OPS”), and Trident

and/or OPS then transferred the Debt to Orion.

         18.   Trident, OPS, and Orion are all owned and managed by Anurag Sett

(“Sett”), sharing common offices and employees.

                                     Page 4 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 5 of 14 PageID 5




      19.   In 2015, Ms. Goins, by and through undersigned counsel, sued

Trident for violation of the FDCPA concerning its attempts to collect the Debt

from her. See Lakesha Trody-Goins vs. Trident Asset Management LLC a/k/a Trident

AM LLC, case 15-CC-040582, Hillsborough County, 2015.

      20.   The case was amicably settled to the satisfaction of all parties.

      21.   After settlement, the Debt was discharged by OPS, who claimed to

be the owner of the debt.

      22.   Upon information and belief, the “OPS” in “OPS 9, LLC” stands for

“Orion Portfolio Services.”

      23.   Sett was fully aware of the settlement and signed the settlement

agreement on behalf of OPS and Trident.

      24.   Despite this, at some point, the Debt, which was never legitimately

owed and was now extinguished by the claimed successor-in-interest, was

nonetheless transferred to Orion.

      25.   Ms. Goins disputes owing the Debt.


               Orion Assigns Debt to TrueAccord for Collection

      26.   On or about December 24, 2020, Orion transferred or assigned the

Debt to TrueAccord for collection.

      27.   On or about December 24, 2020, without the consent of Ms. Goins,

Orion communicated considerable information to TrueAccord. At the time of this

                                     Page 5 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 6 of 14 PageID 6




communication, TrueAccord was a third party. Orion communicated Ms. Goins’

name and address, the amount of the Debt, the original creditor, the date of

delinquency, and the nature of the Debt.

      28.      Orion also failed to communicate to TrueAccord that the Debt was

disputed by Ms. Goins.

      29.      TrueAccord is neither a consumer reporting agency nor an attorney

for Orion, and the Debt has not been reduced to judgment. Therefore, such third-

party disclosure was made without authority or exemption under the FDCPA, 15

U.S.C. § 1692c(b).

      30.      15 U.S.C. § 1692c(b) states that:

            “Except as provided in section 1692b of this title, without the prior
            consent of the consumer given directly to the debt collector, or the
            express permission of a court of competent jurisdiction, or as
            reasonably necessary to effectuate a post judgment judicial remedy, a
            debt collector may not communicate, in connection with the collection
            of any debt, with any person other than the consumer, his attorney, a
            consumer reporting agency if otherwise permitted by law, the creditor,
            the attorney of the creditor, or the attorney of the debt collector.”
            (Emphasis added).

      31.      Thus, Orion disclosed information about Ms. Goins, her status as a

debtor, and other information in violation of 15 U.S.C. § 1692c(b). See Hunstein v.

Preferred Collection & Mgmt. Servs., No. 8:19-cv-983 (11th Cir. April 21, 2021).

      32.      If a debt collector “conveys information regarding the debt to a third

party – informs the third party that the debt exists or provides information about


                                       Page 6 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 7 of 14 PageID 7




the details of the debt – then the debtor may well be harmed by the spread of this

information.” Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015).


                       TrueAccord’s Collection Attempts

      33.    Since December 2020, TrueAccord has made a great number of

attempts to collect the purported Debt.

      34.    As one example, on May 16, 2021, TrueAccord emailed Ms. Goins in

an attempt to collect the Debt (the “Collection Email”). SEE PLAINTIFF’S

EXHIBIT B.

      35.    At no point did TrueAccord attempt to contact Ms. Goins’ attorneys

who represent her concerning the Debt that TrueAccord was attempting to

collect, nor did her attorneys consent to the communication, nor did Ms. Goins

initiate the communication.

      36.    The Collection Email prominently stated, “I’m writing to remind

you about your past-due balance of $135.00, originally owed to AARON RENTS

but now owned by Orion Portfolio Services, LLC.” Id.

      37.    The Collection Email further attempted to create a false sense of

urgency, stating: “We only have a limited amount of time to work with you on

your account before it gets sent to another agency.” Id.

      38.    The statute of limitations in Florida on a legal or equitable action on

a contract, obligation, or liability not founded on a written instrument, including

                                    Page 7 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 8 of 14 PageID 8




an action for the sale and delivery of goods, wares, and merchandise, and on

store accounts, is four years. See Section 95.11(3)(k), Florida Statutes.

      39.    Thus, since the Debt is subject to a four-year statute of limitations, it

has been time-barred since at least January 2014.

      40.    TrueAccord also proposed an installment payment plan of $22.50 for

6 months. SEE PLAINTIFF’S EXHIBIT C.

      41.    TrueAccord’s website requires a consumer to electronically “sign”

an agreement to accept the installment payment offer.

      42.    Such a new agreement to pay a time-barred debt has the potential to

create a new contract for which the consumer could now be sued if they were to

default on the payment agreement.

      43.    On May 18, 2021, TrueAccord sent another email to Ms. Goins, again

attempting to collect the Debt, a mere 48 hours after its prior email. SEE

PLAINTIFF’S EXHIBIT D.

      44.    Once again, at no point did TrueAccord attempt to contact Ms.

Goins’ attorneys who represent her concerning the Debt that TrueAccord was

attempting to collect, nor did her attorneys consent to the communication, nor

did Ms. Goins initiate the communication.

      45.    An email from a debt collector is a Communication pursuant to the

FDCPA; see Hart v. Credit Control, LLC, 871 F. 3d 1255, 1257-58 (11th Cir. 2017).


                                      Page 8 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 9 of 14 PageID 9




      46.    TrueAccord is an agent for Orion, a debt collector. Orion is therefore

liable for the actions of its agent, TrueAccord.

      47.    Ms. Goins has hired the aforementioned law firm to represent her in

this matter and has assigned her right to fees and costs to such firm.


                                 COUNT I
                         VIOLATIONS OF THE FDCPA

      48.    Ms. Goins adopts and incorporates paragraphs 1 – 47 as if fully

stated herein.

      49.    Orion violated 15 U.S.C. § 1692c(b) when it communicated

information about the Debt to TrueAccord, an unauthorized third party, without

Ms. Goins’ consent, and TrueAccord was not the creditor, an attorney for the

creditor, a consumer reporting agency, or an attorney for Orion.

      50.    The Defendants violated 15 U.S.C. § 1692c(a)92) in that they made

multiple and repeated communications to Ms. Goins directly, a consumer whom

they knew was represented by legal counsel with respect to the Debt they were

collecting, without the consent of Ms. Goins’ attorneys, without first attempting

to contact Ms. Goins’ attorneys, and without Ms. Goins initiating the

communication.

      51.    The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when they

used misleading and deceptive means to attempt to collect a debt by repeatedly


                                     Page 9 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 10 of 14 PageID 10




claiming that Ms. Goins owed the Debt, when the Debt was never owed to begin

with and had been extinguished a half-decade earlier by OPS, the owner of the

Debt.

        52.   The Defendants violated 15 U.S.C. § 1692e(2)(a) when they made a

false representation about the character, amount and legal status of a debt by

repeatedly claiming that Ms. Goins owed the Debt, when the Debt was never

owed to begin with and had been extinguished a half-decade earlier by OPS, the

owner of the Debt.

        53.   The Defendants violated 15 U.S.C. § 1692e(5) when they threatened

action not intended to be taken, and which could not legally be taken, to wit, the

collection of a non-existent debt.

        54.   The Defendants violated 15 U.S.C. § 1692e(6) when they claimed the

Debt, which had been nullified by OPS, had nonetheless been “sold” to Orion, an

act which Defendants apparently claimed had caused Ms. Goins to lose her legal

defense to the Debt, e.g., that it had already been extinguished by OPS.

        55.   The Defendants violated 15 U.S.C. § 1692e(12) when they claimed

the Debt, which had been nullified by OPS, had nonetheless been “sold” to

Orion, a purported “innocent purchaser” by OPS for value, and that Ms. Goins

now, somehow, owed the Debt to Orion.




                                     Page 10 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 11 of 14 PageID 11




      56.    The Defendants violated 15 U.S.C. § 1692(f)(1) when they attempted

 to collect an amount not allowed by contract or law.

      57.    At all times relevant, TrueAccord was acting as Orion’s agent and

within the scope of its authority. Orion, as principal, is therefore jointly and

severally liable for the actions of its agent, TrueAccord.

      WHEREFORE, Ms. Goins respectfully requests this Honorable Court enter

judgment against Orion and TrueAccord, jointly and severally, for:

      a.     Statutory   damages      of   $1,000.00,   pursuant   to   15   U.S.C.

             §1692k(a)(2)(A);

      b.     Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C.

             §1692k(a)(3); and,

      d.     Such other relief that this Court deems just and proper.


                                COUNT II
                         VIOLATIONS OF THE FCCPA

      58.    Ms. Goins adopts and incorporates paragraphs 1 – 47 as if fully

stated herein.

      59.    Orion violated Section 559.72(5), Florida Statutes, when it disclosed

to TrueAccord, a third party, information that would affect Ms. Goins’

reputation, specifically details about her purported unpaid bills. Orion was


                                    Page 11 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 12 of 14 PageID 12




aware that there was no legitimate business need to convey this information,

since Orion had no actual debt which it had any right to collect, as the Debt was

extinguished more than five years earlier.

      60.    The Defendants violated Section 559.72(9), Florida Statutes, when

they asserted legal rights which do not exist, to wit, the right to collect the Debt,

which had been nullified by binding contract five years prior.

      61.    The Defendants violated Section 559.72(9), Florida Statutes, when

they asserted a Debt was legitimate when they knew it was not, since the Debt

had been nullified by binding contract five years prior.

      62.    The Defendants violated Section 559.72(18), Florida Statutes, when

they made multiple and repeated communications to Ms. Goins directly, a

consumer whom they knew was represented by legal counsel with respect to the

Debt they were collecting, without the consent of Ms. Goins’ attorneys, without

first attempting to contact Ms. Goins’ attorneys, and without Ms. Goins initiating

the communication.

      63.    The Defendants’ actions were willful and intentional, or done with a

reckless disregard for the consumer’s rights under the FCCPA.

      64.    At all times relevant, TrueAccord was acting as Orion’s agent and

within the scope of its authority. Orion, as principal, is therefore jointly and

severally liable for the actions of its agent, TrueAccord.


                                    Page 12 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 13 of 14 PageID 13




      65.   By their conduct, the Defendants are liable for the above-stated

violations of the FCCPA.

      WHEREFORE, Ms. Goins respectfully requests this Honorable Court enter

judgment against Orion and TrueAccord, jointly and severally, for:

      a.    Statutory damages of $1,000.00, pursuant to Section 559.77(2),

            Florida Statutes;

      b.    Unspecified actual damages pursuant to Section 559.77(2), Florida

            Statutes;

      c.    Equitable relief enjoining Orion and TrueAccord from any further

            violation of the FCCPA;

      d.    Reasonable costs and attorneys’ fees pursuant to Section 559.77(2),

            Florida Statutes; and,

      e.    Such other relief that this Court deems just and proper.




                                     Page 13 of 18
Case 8:21-cv-01214-CEH-AEP Document 1 Filed 05/19/21 Page 14 of 14 PageID 14




                         DEMAND FOR JURY TRIAL

      Ms. Goins hereby demands a jury trial on all issues so triable.

Respectfully submitted this May 19, 2021, by:

                                                   SERAPH LEGAL, P. A.

                                                   /s/ Brandon D. Morgan
                                                   Brandon D. Morgan, Esq.
                                                   Florida Bar No.: 1015954
                                                   BMorgan@SeraphLegal.com

                                                   /s/ Thomas M. Bonan
                                                   Thomas M. Bonan, Esq.
                                                   Florida Bar No.: 118103
                                                   TBonan@SeraphLegal.com

                                                   1614 N. 19th St.
                                                   Tampa, FL 33605
                                                   Tel: 813-567-1230
                                                   Fax: 855-500-0705
                                                   Counsel for Plaintiff



ATTACHED EXHIBIT LIST
A     TrueAccord’s Florida CCA License
B     TrueAccord Collection Email to Plaintiff, May 16, 2021
C     TrueAccord Website – Payment Plan Offer Page
D     TrueAccord Collection Email to Plaintiff, May 18, 2021




                                   Page 14 of 18
